Citation Nr: 1527551	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for arthritis, to include as due to herbicide exposure.	

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to service-connected diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971, and had subsequent service in the U.S. Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In May 2012, the Board reopened and remanded the Veteran's claim for entitlement to service connection for peripheral neuropathy of the upper extremities for further development.  At the same time, the Board also remanded the claim for service connection for rheumatoid arthritis.   In April 2014, the claims were again remanded for additional development.  The case now returns to the Board for final appellate review.

The Board notes that, following the agency of original jurisdiction's (AOJ's) most recent adjudication of the claims in a March 2015 supplemental statement of the case, additional private treatment records were associated with the record.  While the Veteran has not waived AOJ consideration of such evidence, the Board finds that such records contain information that is duplicative of that previously considered by the AOJ.  Specifically, such records reflect ongoing treatment for the Veteran's claimed disorders and the evidence previously considered by the AOJ included current diagnoses of such disorders.  Therefore, there is no prejudice to him in the Board issuing a decision at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's arthritis, namely rheumatoid arthritis (RA) and osteoarthritis, did not have its clinical onset during a period of active service and is not otherwise related to active duty service, including exposure to herbicides; did not manifest within the first post-service year; and is not related to an August 19, 1994 injury during a period of active duty for training (ACDUTRA).  

2. The Veteran's peripheral neuropathy of the bilateral upper extremities, namely carpal tunnel syndrome (CTS), did not have its clinical onset during a period of active service and is not otherwise related to active duty, including exposure to herbicides; is not related to an August 19, 1994 injury during a period of ACDUTRA; and has not been caused or aggravated by the Veteran's service-connected diabetes mellitus.    


CONCLUSIONS OF LAW

1. The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.307, 3.309, 3.310 (2006), (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, September 2006 and March 2007 letters, sent prior to the initial unfavorable decision issued in September 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include, as relevant, on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, following the May 2012 remand, military personnel records were obtained and included a line of duty determination on August 19, 1994.  Additionally, in April 2014, the Board remanded the claims to obtain VA treatment records since 1999 or 2000, referred to in the May 2012 VA examination and an addendum opinion.  In August 2014, VA requested treatment records from Shreveport VA Medical Center (VAMC) dated from January 1999 to December 2000.   In August 2014 correspondence, VA notified the Veteran of the request for VA treatment records and advised him that he could submit the treatment records himself.  In December 2014, VA again requested treatment records from Shreveport VAMC.  In a March 2015 supplemental statement of the case, the Veteran was advised that VA was unable to obtain treatment records from Shreveport VAMC dated from January 1999 to December 2000.  Finally, after determining that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA), in February 2015, VA requested SSA records.  SSA replied that the medical records had been destroyed and that further efforts to obtain them would be futile.  Subsequently, in February 2015, VA issued a formal finding regarding the unavailability of SSA medical records.  Therefore, the Board finds that VA has satisfied its duty in this regard.

The Veteran was also afforded VA examinations in May 2010 with an addendum opinion in January 2011, May 2012, and June 2012.  An independent medical opinion was provided March 2015.  The Board finds that the May 2010, January 2011, May 2012, June 2012, and March 2015 opinions, combined, are adequate for the purpose of adjudicating the claims. The VA examination reports and opinions, read together, reflect a full understanding of the Veteran's medical history, and provide all subjective and objective findings necessary for evaluation of the claims addressed on the merits in this opinion were observed and recorded.  Furthermore, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In a May 2015 Informal Hearing Presentation, the Veteran's representative alleges that the March 2015 opinion is insufficient for adjudication purposes as the examiner was affiliated with the Appeals Management Center (AMC) and, thus, there is a conflict of interest.  However, the Board finds such argument to be without merit.  In this regard, all examiners who have rendered opinions on the instant matter are employees of VA.  Furthermore, as this is a non-adversarial process, there can be no conflict of interest.  The examiner at the AMC has no personal interest in the outcome of the matter and there is no indication that the adjudicatory official at the AMC unduly influenced the examiner's opinion in any way.  To the contrary, the opinion request reflects no judgment as to the outcome of the case and, furthermore, the examiner's opinion is based on a complete review of the record and sound medical principles.  Therefore, the Veteran's representative's argument is without merit and the March 2015 opinion is adequate to decide the claims.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

As indicated previously, in May 2012 and April 2014, the Board remanded the case for additional development, to include obtaining records and information from the military regarding the nature of the Veteran's service, to include his duty status on August 19, 1994; obtaining outstanding VA treatment records; and obtaining VA examinations and opinions addressing the etiology of the Veteran's claimed disorders.  As thoroughly discussed in the proceeding paragraphs, all such action has been completed.   Therefore, the Board finds that the AOJ has substantially complied with the May 2012 and April 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Legal Criteria    

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State, under 32 U.S.C.A §§ 316, 502, 503, 504, or 505. 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is applicable in this case as hearing loss and diabetes are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. 
§ 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

The record indicates that the Veteran served in Vietnam.  A presumption exists for Veterans who served in Vietnam during the Vietnam War Era where certain diseases associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 79 Fed. Reg. 20,308 (2014).

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under certain circumstances, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board has a duty to assess the credibility and weight given to such evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

By way of background, there is relevant overlapping evidence regarding the Veteran's claims for entitlement to service connection for arthritis and peripheral neuropathy of the upper extremities, which will be highlighted in this section.  Specifically, he reports that he developed right arm swelling with numbness and tingling while at National Guard camp.  He remembers having his arm in a sling with symptoms resolving over a period of a few weeks.  He claims that his arthritis and peripheral neuropathy of the bilateral extremities are related to his active duty service, including herbicide exposure; or are related to an injury on August 19, 1994, during a period of ACDUTRA.  In the alternative, he claims that his peripheral neuropathy of the upper extremities is secondary to service-connected diabetes mellitus.  

Service treatment records during the Veteran's period of active service are negative for any complaints, treatment, or diagnoses relating to arthritis or neuropathy.  On a February 1969 pre-induction report of medical history, the Veteran answered in the affirmative regarding swollen or painful joints and painful or "trick" shoulder.  A physician noted that the Veteran's shoulder dropped with occasional discomfort, but was not considered disabling.  On September 1971 separation report of medical history, the Veteran denied ever having swollen or painful joints, painful or "trick" shoulder or elbow, or neuritis.  On his September 1971 separation report of medical examination, a clinical evaluation of his upper extremities and neurologic system was normal.  

U.S. Army Reserve service treatment and personnel records reveal that the Veteran was on ACDUTRA from August 13, 1994 to August 26, 1994.  On August 19, 1994, the Veteran's right hand began to tingle and swell after completing push-ups and sit-ups.  He was taken to the hospital.  Treatment records from Reynolds Army Hospital revealed tenderness to palpation on distal nerve of biceps.  He was diagnosed with muscle strain of the biceps.  In June 1995, he had complaints of pain in his right forearm, biceps, and elbow and was diagnosed with tendinitis of the right elbow.  

Treatment records dated from 1996 to 2001 from Dr. T.A. Pressly reflect that in April and May 1996, the Veteran was seen for complaints of pain and swelling in hands, wrists, elbows, and lower extremities.  A Rheumatoid factor was 1:1740 and he was diagnosed with severe RA.  Subsequently, in May and June 1996, he was diagnosed with acute RA and polyarthritis.  July 1998 correspondence noted that the Veteran was having a flare of arthritis.  Other treatment records referenced RA.  

A May 1997 treatment record from Bayne-Jones Army Community Hospital noted that the Veteran was seen in 1994 after doing push-ups and felt a tingling and burn in his upper back.  His right arm swelled up and he had pain.  He saw a civilian doctor and was diagnosed with RA with a rheumatoid factor of 1:1740 and was started on Mexotraxate.  A subsequent May 1997 treatment record noted the Veteran's reports of being treated for a pinched nerve in August 1994 and being diagnosed by a civilian doctor for RA in November 1994.  

A May 1997 rheumatology consultation report included an assessment of seropositive RA with bilateral arm stiffness and hand disease.  On June 1997 orthopedic consultation report, a doctor noted that the Veteran began to experience cervical radiculopathy to the right arm for a month in 1994.  The Veteran began to have multiple joint pains, including wrists, fingers, and elbows, especially on the right side.  The doctor specifically noted that the Veteran had RA and there was no indication that he had any permanent injury from his accident in 1994.  The doctor found that the Veteran's joint pain was related to his RA and not caused by doing physical training in the Army.  

A. Arthritis

In regard to the Veteran's claim for service connection for arthritis, treatment records from Shreveport, Little Rock and Overton Brooks VAMCs dated from 2003 to 2015 are negative for any current diagnosis of RA.  October 2003 and 2004 treatment records included a diagnosis of osteoarthrosis and an April 2006 treatment record included an assessment of osteoarthritis.   

October to November 2006 hospital treatment records from Willis-Knighton Pierremonth Health Center reveal that the Veteran was admitted for facial cellulitis.  While the records included a past medical history and discharge diagnosis of RA, inter alia, objective findings of RA were not found in the records.  

The Veteran was afforded a VA examination in May 2012.  The examiner summarized the Veteran's contentions and pertinent medical history.  The examiner opined that the Veteran's "rheumatoid arthritis" did not have its clinical onset at the time of the August 19, 1994 reserve service injury.  The examiner reasoned that the Veteran had a rheumatoid factor of 1:1740 in May 1996; however, a review of VA computerized patient records system (CPRS) revealed that the Veteran was not diagnosed with arthritis until April 2006, and the diagnosis was osteoarthritis.  The examiner found that the Veteran did not have a current diagnosis of RA and he was prescribed salsalate to treat his back pain.  

On May 2012 VA disability benefits questionnaire (DBQ) of the hands and fingers, the examiner stated that there was no evidence of RA on examination of the hands.  The examiner restated her prior opinion and reasoning and noted that a June 2012 MRI of both hands revealed no evidence of arthritic changes.  

On May 2012 VA DBQ of the elbow and forearm, the examiner stated that there was no evidence of RA on examination of the elbow and radiographs of the elbow were normal.  The examiner restated her prior opinion and reasoning and indicated that the ranges of motion of the bilateral elbows were normal and without pain, including on repetition.  

On May 2012 VA DBQ, the examiner found that there was no evidence of RA of the hips on examination.  There was evidence of mild osteoarthritis.  Radiographs revealed mild sclerotic degenerative joint disease in the hips and sacroiliac joints.  The examiner restated her prior opinion and reasoning and indicated that the ranges of motion of the bilateral hips were normal and without pain, including on repetition.  

On May 2012 VA DBQ of the shoulder and arms, the examiner diagnosed the Veteran with osteoarthritis of both shoulders.  The examiner added that May 31, 2012 radiographs revealed mild to moderate degenerative joint disease of the bilateral acromioclavicular joint.  The examiner restated her prior opinion and reasoning and indicated that the ranges of motion of the bilateral shoulders were normal and without pain, including on repetition.

Another opinion was obtained in March 2015 from the medical officer (MO) at the AMC.  The MO opined that it was less likely than not that the Veteran's claimed RA was directly related to, caused by, nexus to or aggravated by his exposure to Agent Orange (herbicides), because RA is not presumptive under current regulations and legal procedure.  The MO stated that, similarly, the Veteran's 1996 RA diagnosis was less likely than not related to, caused by and/or aggravated by his time in service, because the onset of his current disease (diagnosed as osteoarthritis) was outside the 1970-71 military active duty period and presumptive period.  The MO added that there was a lack of medically-based, clinical evidence of RA upper and/or lower extremity findings on current VA Compensation and Pension (C&P) examinations.  Therefore, the MO found that it was less likely than not that the Veteran's claimed RA joint conditions were aggravated by service.  In the alternative, the MO opined that it was least as likely as not that the Veteran's current joints conditions were related to a diagnosis of mild osteoarthritis, thus were as least as likely as not consistent with his normal and natural aging process.  The MO stated that a comprehensive medical review of the clinical files, eFolder, CAPRI (i.e., VA treatment records), lay statements, and current medical literature stood as the foundation for this independent medical opinion

Additionally, the MO reasoned that, although the cause of RA was not known, the etiology for Rheumatoid Arthritis was multifactorial, to include age, hormonal, genetic, infectious, and environmental (Schur, Peter. Gabriel, Sherine. Crowson, Cynthia.  Epidemiology of, risk factors for, and possible causes of rheumatoid arthritis. http://www.uptodate.com.dcvamc.idm.oclc.org/contents/epidemiology-of-risk-factors-for-and-possible-causes-of-rheumatoid arthritis?source=search_result&search=rheumatoid+arthritis+etiology&selectedTitle=1%7E150).  The MO stated that Institute of Medicine and Department of Veterans Affairs updated training and fast letters were silent on an Agent Orange-related RA.  Also, the current research and review process of the health effects in Vietnam Veterans and exposure to herbicides were also silent for a relationship of Agent Orange exposure and RA.  Presently, RA was not presumptive.  Therefore, it was less likely than not that the Veteran's claimed RA was directly related to, caused by, nexus to or aggravated by his exposure to Agent Orange (herbicides).

Furthermore, the MO summarized the findings of the June 2012 VA examination and was in agreement with the findings.  The MO added that the February 1969 induction and September 1971 examinations were silent for complaints, diagnosis, treatment, injury, and events related to RA.  The MO noted that, despite the Veteran's reported medical history on induction of swollen or painful joint (not specific), hearing loss, headaches dizziness, eye trouble, soaking sweats shortness of breath, high or low blood pressure, cramps in legs, frequency of urination, VD/Syphilis, Gonorrhea, recent gain or loss of weight, painful or trick shoulder, back trouble, foot trouble, frequent trouble sleeping, terrifying nightmares, depression or excessive worry, nervous troubles of any sort and/or periods of unconsciousness, the clinical evaluations of upper and lower extremities were normal and the Veteran was considered 'medically fit for service".  May 1975, April 1983, December 1992, and August 1993 medical examinations were negative for ever having or had conditions related to a past medical history of swollen or painful joint (not specific), hearing loss, headaches dizziness, eye trouble, soaking sweats shortness of breath,  high or low blood pressure, cramps in legs, frequency of urination, VD/Syphilis, Gonorrhea, recent gain or loss of weight, painful or trick shoulder, back trouble, foot trouble, frequent trouble sleeping, terrifying nightmares, depression or excessive worry, nervous troubles of any sort and/or periods of unconsciousness.  Similarly, on July 1987 report, the Veteran stated "I am in excellent health.  I am taking no medications".  On April 1983 and May 1989 reports, the Veteran stated "I am in excellent health".  A December 1992 medical examination was normal for upper and lower extremity diagnosis, treatment, injury and /or events pertaining to symptoms related to RA despite being overweight.  The MO opined that, collectively, it was less likely than not that the Veteran's claimed RA was related to and/or was aggravated during service because of the lack of medically-based, clinical evidence to support the 1996 diagnosis of RA.  

Furthermore, the MO explained that no details were given on the diagnosis, treatment, and/or event when the Veteran presented to the ER with a painful right hand in August 1994.  Therefore, it would be mere speculation to assume an etiology of symptoms.  In the alternative, the MO noted that the June 1995 presentation of complaints of pain in right forearm, biceps, and elbow was diagnosed as tendinitis of the right elbow.  Therefore, the MO found that it was as least as likely as not that the Veteran's right upper extremity condition was related to an acute, transient and self-limiting condition.  Thus, it was less likely than not related to, caused by and/or aggravated by RA.  

The MO indicated that the Veteran was diagnosed with RA according to 1996 service treatment records; however, this diagnosis was less likely than not related to, caused by and/or aggravated by his 1970-71 time in service because of its onset outside with military active duty, and lack of medically-based, clinical evidences of upper and/or lower extremity findings on current C&P examinations to support aggravation because of the 2012 C&P examinations diagnoses of mild osteoarthritis.

Based upon the evidence of record, the Board finds that RA and/or osteoarthritis did not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  Furthermore, there is no evidence that RA and/or osteoarthritis manifested within one year of his separation from active duty service, or during a period of ACDUTRA.  While the Veteran's RA appeared to be diagnosed within a short period of time following his discharge from his ACDUTRA, service connection cannot be awarded on this basis because the presumptive service connection provisions in 38 U.S.C. § 1112, and 38 C.F.R. §§ 3.307, 3.309, are not applicable to periods of ACDUTRA and INACDUTRA.  Smith v. Shinseki, 24 Vet.App. 40, 46-47 (2010).  Additionally, osteoarthritis was not diagnosed until many years after the Veteran's active duty and ACDUTRA service.  Moreover, the Board notes that RA and osteoarthritis are not a chronic diseases associated with herbicide exposure for VA presumptive service connection purposes under 38 C.F.R. § 3.309.

Furthermore, while the Veteran is acknowledged to have been exposed to herbicides coincident with his service in Vietnam, the Board finds that May 2012 VA opinions combined with the March 2015 opinion are persuasive.  The examiners are shown to have conducted thorough examinations, to have reviewed the pertinent evidence of record, and to have provided adequate rationale for the etiology opinions.  Although private treatment records were provided in support of the Veteran's claims, no specific medical opinion attributing a current disability to an established event, injury, or disease during active service, including herbicide exposure; or during a period of ACDUTRA, including the August 19, 1994 injury.  Thus, the VA opinions are found to be the most probative evidence on the issue of etiology for the claimed conditions.

The Board recognizes that the Veteran and other persons submitted statements in support of his claim regarding both continuity of symptoms and the etiology of his conditions.  While the Veteran and the lay persons who have provided statements in support of the claim are competent to provide evidence as to observations and some medical matters, whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board finds that the determination as to whether the Veteran's RA or osteoarthritis are due to events in service and/or exposure to herbicides are complicated questions that require medical training, knowledge and skills, and are not subject to mere observation.  Assessing whether a condition is related to herbicides or a specific injury is beyond the knowledge of a lay person.  These are complex etiological questions of the type of medical matters which laypersons are not competent to provide, thus, the submitted lay statements are insufficient to establish a nexus.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Based on the foregoing discussion, the Board finds that the preponderance of the evidence is against the claim, and service connection must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.
	
B. Peripheral Neuropathy of the Upper Extremities

In regard to the Veteran's claim seeking service connection for peripheral neuropathy, a July 2003 EMG/NCS study was interpreted as mild/borderline bilateral median sensory neuropathy across the wrist (carpal tunnel syndrome).  There was no definite electrophysiological evidence for generalized peripheral neuropathy plexopathy or radiculopathy.

VA treatment records throughout the appeal period include a problem list with diabetes mellitus with neurological manifestations, type II.  A December 2013 treatment record includes a diagnosis of diabetic neuropathy.  An April 2009 and 2011 and June 2012 treatment record from the diabetes clinic included a past medical history of diabetes mellitus with neuropathy.  

While the VA treatment records did not include any objective findings of diabetic neuropathy or diabetic neurological manifestations, the Veteran has been diagnosed with peripheral neuropathy and carpal tunnel syndrome (CTS) on May 2010 VA examination, January 2011 VA medical opinion, June 2012 VA DBQ, and March 2015 medical opinion.   

In regard to etiology, the May 2010 VA examiner found that the Veteran's peripheral neuropathy of the bilateral upper extremities was associated with CTS.  The examiner included the findings of a June 2010 abnormal nerve conduction study (NCS) showing left CTS. 

In a January 2011 VA medical opinion, the examiner found that the Veteran's current left CTS was not caused by or the result of diabetes.  The examiner reasoned that the left CTS was a compression neuropathy due to compression of the median nerve in the carpal tunnel.  It was not related to diabetes.  The examiner explained that according to the medical literature, the pathophysiology of CTS was multifactorial and increased pressure in the intracarpal canal played a key role in the development of clinical CTS.  The examiner stated that while the precise etiology of increased carpal tunnel pressure in CTS was uncertain, experimental evidence suggested that anatomic compression and/or inflammation were possible mechanisms.  The examiner reported that increased pressure in the carpal tunnel could injure the nerve directly impair axonal transport or compress vessels in the perineurium and cause median nerve ischemia.  The examiner indicated that there were nine flexor tendons, any of which could become inflamed or thickened and pass through the carpal tunnel alongside the median nerve.  Anatomic compression might result from a noninflammatory fibrosis, which affected the subsynovial connective tissue that surrounded the flexor tendons.  The examiner explained that other possible causes of compression included congenitally small anatomic space mass lesions (such as a cyst neoplasm or persistent median artery) and edema or inflammatory conditions that resulted from systemic illness such as RA.

The examiner was asked to address that notation on May 2010 VA examination indicating that peripheral neuropathy was a problem; however, a diagnosis of peripheral neuropathy of the bilateral upper extremities was not specifically provided on examination.  The examiner clarified that the Veteran s left CTS was a type of peripheral neuropathy of an upper extremity, but was not caused by or a result of diabetes mellitus.  The examiner explained that there were types of peripheral neuropathies such as cervical radiculopathy and cubital tunnel syndrome.  Here, the Veteran had left CTS, which was a peripheral neuropathy of the upper extremity and it was not caused by diabetes, but rather it was caused by compression of the median nerve in the carpal tunnel. 

The examiner found that the Veteran did not have CTS of the right upper extremity and it was not caused by or a result of the Veteran s diabetes mellitus.  The examiner explained that although the Veteran complained of sensory deficits on physical examination, this examination was a subjective examination and was not necessarily reproducible or valid.  The examiner stated that the NCS was the "gold standard" in diagnosing peripheral neuropathies and, here, the Veteran did not have any objective findings of right CTS at the time of the NCS.

In a June 2012 VA DBQ, in regard to peripheral neuropathy of the bilateral upper extremities, the examiner opined that that claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran had three EMG/NCS studies (on July 29, 2003, June 2, 2010, and June 5, 2012) by three different neurologists, which all concurred that he had CTS.  None had diagnosed diabetic peripheral neuropathy.  The examiner explained that EMG/NCS studies were the "gold standard" for diagnosing peripheral nerve disorders.  The examiner stated that if diabetic peripheral neuropathy was present, it would have been demonstrated on the nerve conduction studies.  The examiner added that in the Veteran's case, diabetic peripheral neuropathy was not diagnosed.  Furthermore, the examiner explained that a comparison of all three studies showed that the Veteran's CTS had not progressed and was still classified as mild.  The examiner noted that a review of the clinic notes from 2009 to 2012 did not show any complaints of bilateral hand numbness or tingling or a diagnosis of any peripheral neuropathy of diabetic peripheral neuropathy.  The findings of the June 2012 NCS was consistent with bilateral carpal tunnel syndrome grade 1; otherwise, the NCS was normal.  The examiner stated that as of June 5, 2012, the Veteran had mild bilateral CTS and did not have diabetic peripheral neuropathy of the upper extremities.  The examiner found that the Veterans CTS did not undergo a permanent, measurable increase in its severity due to the Veteran's service connected diabetes mellitus.  

A medical opinion was obtained in March 2015 from the MO at the AMC.  The MO opined that it was less likely than not that the Veteran's claimed peripheral neuropathy was related to or aggravated by service because the medically-based, clinical evidence of carpal tunnel was unrelated to active duty and/or peripheral neuropathy associated with diabetes mellitus.  Furthermore, the MO opined that the Veteran's claimed upper extremity conditions were less likely than not that related to, caused by and/or aggravated by his exposure to Agent Orange because localized right-sided carpal tunnel syndrome was not presumptive under current regulation and legal procedure.  

The MO indicated that the independent medical opinion was based on a comprehensive medical review of the clinical files, e folder, CAPRI, lay statements, and current medical literature.  Additionally, the MO summarized the findings of the June 2012 VA examination and was in agreement with the findings.  The MO added that the February 1969 induction and September 1971 examinations were silent for complaints, diagnosis, treatment, injury and events related to peripheral nerve conditions.  The MO states that despite the Veteran's reported medical history on induction of swollen or painful joint (not specific), hearing loss, headaches dizziness, eye trouble, soaking sweats shortness of breath, high or low blood pressure, cramps in legs, frequency of urination, VD/Syphilis, Gonorrhea, recent gain or loss of weight, painful or trick shoulder, back trouble, foot trouble, frequent trouble sleeping, terrifying nightmares, depression or excessive worry, nervous troubles of any sort and/or periods of unconsciousness, the clinical evaluations of upper and lower extremities were normal and the Veteran was considered 'medically fit for service".  May 1975, April 1983, December 1992 and August 1993 medical examinations were negative for ever having or had conditions related to a past medical history of swollen or painful joint (not specific), hearing loss, headaches dizziness, eye trouble, soaking sweats shortness of breath, high or low blood pressure, cramps in legs, frequency of urination, VD/Syphilis, Gonorrhea, recent gain or loss of weight, painful or trick shoulder, back trouble, foot trouble, frequent trouble sleeping, terrifying nightmares, depression or excessive worry, nervous troubles of any sort and/or periods of unconsciousness.  Similarly, on July 1987 report, the Veteran stated "I am in excellent health.  I am taking no medications".  On April 1983 and May 1989 reports, the Veteran stated "I am in excellent health".  A December 1992 medical examination was normal for upper and lower extremity diagnosis, treatment, injury and /or events pertaining to symptoms related to peripheral nerve disorders despite being overweight.  The MO opined that collectively, it was less likely than not that the Veteran's claimed peripheral neuropathy was related to and/or was aggravated during service because of the lack of medically-based, clinical evidence to support the 2010 diagnosis of carpal tunnel of the hand.

The MO also noted that no details were given on the diagnosis, treatment and/or event when the Veteran presented to the ER with a painful right hand in August 1994.  Therefore, it would be mere speculation to assume an etiology of symptoms.  The MO reported that the June 1995 presentation of complaints of pain in right forearm, biceps and elbow was diagnosed as tendinitis of the right elbow.  Therefore, the MO opined that it was as least as likely as not that the Veteran's right upper extremity condition was related to an acute, transient and self-limiting condition.  Thus, it was less likely than not related to, caused by and/or aggravated by peripheral neuropathy.  

In conclusion, the MO found that it was less likely than not that the Veteran's claimed peripheral neuropathy was related to or aggravated by service because the medically-based, clinical evidence of carpal tunnel is unrelated to active duty and/or peripheral neuropathy associated with diabetes mellitus.  Furthermore, it was less likely than not that the Veteran's claimed upper extremity conditions were related to, caused by and/or aggravated by his exposure to Agent Orange because localized right-sided carpal tunnel syndrome is not presumptive under current regulation and legal procedure.   The MO reported that his medical conclusions were based on clinical based, VBMS e folder, medical evidence from the clinical file, lay statements, CAPRI and current medical literature.

Based upon the evidence of record, the Board finds that peripheral neuropathy of the upper extremities, namely CTS, did not manifest during active service and has not been shown to have developed as a result of an established event, injury, or disease during active service, to include herbicide exposure.  Overall, there is no probative evidence that peripheral neuropathy/CTS began during active service or during a period of ACDUTRA, including the August 19, 1994 injury.  

Upon review of the evidence of record, the Board finds that the record does not contain a diagnosis of early-onset peripheral neuropathy.  In this regard, the regulations require that peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after a Veteran's last in-service exposure in order to qualify for the presumption of service connection.  As there is no evidence that the peripheral neuropathy manifested within a year after the Veteran left Vietnam, the presumption of 38 C.F.R. § 3.309(e), does not apply.  The Board acknowledges that the Veteran need not prove that the association between peripheral neuropathy and herbicide exposure was known when he separated from service.  He must establish, however, that his peripheral neuropathy manifested to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection.  As noted, the record does not establish these facts.

Additionally, the January 2011 VA medical opinion and June 2010 DBQ concluded that the Veteran's peripheral neuropathy/CTS was not caused by, the result of, or underwent a permanent increase in severity beyond its natural progression due to the Veteran's service-connected diabetes mellitus.  These opinions are highly probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.

Furthermore, while the Veteran is acknowledged to have been exposed to herbicides coincident with his service in Vietnam, the May 2010 VA examiner's opinion, January 2011 VA medical opinion, June 2012 DBQ, and March 2015 opinion, combined are persuasive.  The examiners are shown to have conducted thorough examinations, to have reviewed the pertinent evidence of record, and to have provided adequate rationale for the etiology opinions.  Although private treatment records were provided in support of the Veteran's claims, no specific medical opinion attributing a current disability to an established event, injury, or disease during active service, including herbicide exposure; or during a period of ACDUTRA, including the August 19, 1994 injury; or secondary to service-connected diabetes mellitus was provided.  Thus, the VA opinions are found to be the most probative evidence on the issue of etiology for the claimed conditions.

The Board recognizes that the Veteran and other persons submitted statements in support of his claim regarding both continuity of symptoms and the etiology of his conditions.  While the Veteran and the lay persons who have provided statements in support of the claim are competent to provide evidence as to observations and some medical matters, whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board finds that the determination as to whether the Veteran's peripheral neuropathy/CTS are due to events in service and/or exposure to herbicides, therein, or are secondary to service-connected diabetes mellitus are complicated questions that require medical training, knowledge and skills, and are not subject to mere observation.  Assessing whether a condition is related to herbicide exposure or a service-connected condition is beyond the knowledge of a lay person.  These are complex etiological questions of the type of medical matters which laypersons are not competent to provide, thus, the submitted lay statements are insufficient to establish a nexus.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Based on the foregoing discussion, the Board finds that the preponderance of the evidence is against the claim, and service connection must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.


ORDER

Service connection for arthritis is denied.	

Service connection for peripheral neuropathy of the upper extremities is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


